Citation Nr: 0308078	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  02-10 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to July 1980 
and April to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.


REMAND

In the present case, a remand is required to cure a 
procedural defect in the August 2002 Statement of the Case.  
In the appealed November 2001 rating decision, the 20 percent 
evaluation for type II diabetes mellitus was effectuated as 
of January 1993.  Subsequently, in the August 2002 Statement 
of the Case, the RO notified the veteran of the current 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2002), 
but the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913 
(1995), which were in effect until 1996, were not included in 
this issuance.  Because the initial evaluation at issue in 
this case has been in effect since 1993, it is imperative 
that both the old and the revised criteria of Diagnostic Code 
7913 be considered by the RO, and the veteran must be 
notified of the old criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); 38 C.F.R. §§ 19.9, 19.31 
(2002).  A failure by the RO to consider this old criteria 
might be prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

 Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a Supplemental 
Statement of the Case to the veteran 
regarding the issue of entitlement to an 
initial evaluation in excess of 20 
percent for type II diabetes mellitus.  
In this issuance, the RO must provide the 
old criteria of 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995), and the 
veteran's claim must be considered under 
these criteria.  After a reasonable 
period of time, this case should then be 
returned to the Board.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



